Name: Commission Regulation (EEC) No 452/82 of 26 February 1982 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 2. 82 Official Journal of the European Communities No L 56/5 COMMISSION REGULATION (EEC) No 452/82 of 26 February 1982 fixing the import levies on rice and broken rice  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies in relation to the Community currencies referred to in the previous indent ; Whereas these exchange rates being those recorded on 23 and 24 February 1982 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2526/81 to today's offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by the Act of Accession of Greece (2), and in particular Article 1 1 (2) thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas the import levies on rice and broken rice were fixed by Regulation (EEC) No 2526/81 (*), as last amended by Regulation (EEC) No 41 9/82 (^ ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 % , a rate of exchange based on their central rate, HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 March 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p . 1 . I1) OJ No L 291 , 19 . 11 . 1979, p . 17 . O OJ No 106, 30 . 10 . 1962, p. 2553/62. (4) OJ No L 263, 19 . 9 . 1973, p. 1 . (*) OJ No L 248 , 1 . 9 . 1981 , p . 5 . (*) OJ No L 54, 25. 2. 1982, p. 25 . No L 56/6 Official Journal of the European Communities 27. 2. 82 ANNEX to die Commission Regulation of 26 February 1982 fixing the import levies on rice and broken rice (ECU/ tonne) CCT heading No Description Thirdcountries (3) ACP or OCT C) o o ex 10.06 Rice : B. Other : I. Paddy rice ; husked rice : a) Paddy rice : 1 . Round grain 126-78 59-79 2. Long grain 12011 56-45 b) Husked rice : 1 . Round grain 158-47 75-63 2. Long grain 150-14 71-47 II . Semi-milled or wholly milled rice : a) Semi-milled rice : 1 . Round grain 235-36 105-75 2. Long grain 334-13 155-18 b) Wholly milled rice : 1 . Round grain 250-66 112-98 2. Long grain 358-19 166-74 III . Broken rice 30-94 12-47 (') Subject to the application of the provisions of Article 10 of Regulation (EEC) No 435/80 . (2) In accordance with Regulation (EEC) No 435/80, the levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the 'overseas countries and territories '. (3) The import levy on rice entering the overseas department of Reunion is specified in Article 1 1 a of Regulation (EEC) No 1418/76 .